DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Election
Applicant’s election of Invention-species I-(A1)-(B1)-(C1)-(D1) with traverse in the Reply filed 19 May 2021 is acknowledged.  
Regarding the invention arguments by Applicant, the examiner maintains that the apparatus (e.g., claim 1) can be made by a different method, such as a method that does not require mixing moderators and then spark plasma sintering the mixture.  For example, other techniques can be used, such as hot isostatic pressing, cold spraying, etc.
Regarding the species arguments by Applicant, the specification provides examples of differently disclosed species which have mutually exclusive characteristics.  Nor has Applicant admitted on the record that the species are obvious variants.
Thus, the elected Invention-species encompasses claims 1-10.  Claims 11-20 are withdrawn from further consideration as being drawn to nonelected Invention-species.  The restriction requirement is deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
It is unclear what recited structure distinguishes a “reflector” from a “moderator”, especially since the claims indicate that they (reflector and moderator) have the same composite moderator medium.  It is also unclear what is being reflected by a “reflector”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by each of: Balent (US 3,081,247); Milgram (CA 1336357C); and Ruano (US 2,816,068).
Each reference teaches a nuclear reactor core having fuel elements, and a composite moderator.  The skilled artisan would understand that different moderators (comprising different materials, elements, etc.) inherently have different neutron slowing down powers.  

Milgram teaches a nuclear reactor using a composite moderator that comprises a first (or second) moderator (e.g., D2O heavy water, gas bubbles, air froth; page 3) and a second (or first) moderator (e.g., graphite, beryllium oxide, or zirconium oxide; page 4).
Ruano teaches (e.g., col. 2, line 68 - col. 3, line 9) a nuclear reactor using a composite moderator (col. 3, line 7) that comprises first and second moderators (e.g., heavy water and a poisoning fluid). 

Objection to the Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims or the feature(s) must be canceled from the claim(s).  No new matter should be entered.  
The following recited feature is not shown:
a high moderating material is encapsulated within a low moderating material such that the high moderating material is not exposed outside of the low moderating material (claim 4).
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference numerals mentioned in the description: 104B, 230, and 235.


Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303

/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646